Citation Nr: 1446107	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-09 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disorder, to include secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965 and is in receipt of, among other things, the Combat Infantry Badge and the Vietnam Service Medal for his combat service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The Veteran had a hearing before the Board in August 2014 and the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he has heart disease as a result of his military service, to include exposure to Agent Orange herbicides in Vietnam.

A veteran who served in-country of Vietnam during the Vietnam War Era is presumed to have been exposed to Agent Orange herbicides.  See 38 C.F.R. § 3.307 (2013).  Some disorders have been presumptively linked to Agent Orange herbicide exposure to include ischemic heart disease.  Id. § 3.309(e).  The presumption is limited, however, to ischemic heart disease in particular, which includes acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease such as coronary artery disease, coronary spasm, coronary bypass surgery, and stable, unstable and Prinzmetal's angina.  Id.

Even when a presumption is found inapplicable, however, the Veteran can still establish entitlement to service connection as directly due to his military service.  Id. §§ 3.303, 3.304.

Here, the record contains an ambiguity as to whether the Veteran actually has ischemic heart disease or any other heart-related disorder.  His service treatment records include an undated record indicating "sinus bradycardia," but his separation examination does not indicate a diagnosis of a chronic heart problem.  After service, the Veteran indicates he suffered with chest pain on and off for years.  In July 2009, he underwent surgery to repair an abdominal aortic aneurysm.  VA outpatient treatment records through February 2013 document ambiguous findings.  It is clear the Veteran has been treated for hypertension specifically, and chronic obstructive pulmonary disorder (COPD) specifically, with complaints of chest pain and dyspnea.  Some VA outpatient treatment records also indicate a history of coronary artery disease (CAD), status-post stent placement, but the medical records do not reflect a confirmed diagnosis or records from the referenced stent placement.  In June 2011, the Veteran underwent a stress test revealing "a small, mild apical ischemia."  Later records, however, attribute the Veteran's dyspnea to COPD and attenuation.

The Veteran underwent VA examinations in January 2011 and March 2012 where at both times the examiners found no significant pathology warranting a diagnosis of ischemic heart disease or coronary artery disease.  Neither examiner, however, reconciled the conflicting medical evidence found in the VA outpatient treatment records noting "mild apical ischemia" and a history of CAD, status-post stent placement.  Additionally, it is well documented that the Veteran underwent surgery in 2009 to repair an abdominal aortic aneurysm.  While the condition does not fit the definition of ischemic heart disease, neither examiner commented as to whether the Veteran suffered from any cardiovascular abnormality that could directly be attributed to his military service, to include in-service treatment for sinus bradycardia.  Since the time of the two examinations, 2013 VA outpatient treatment records continue to reflect the Veteran's pertinent medical history to include CAD, status-post stent placement.  Thus, the ambiguity continues to exist.

A new VA examination is necessary to resolve the Veteran's current heart diagnosis or diagnoses, reconcile the medical ambiguity in the records, and ascertain whether any found disorder is etiologically related to the Veteran's Agent Orange exposure or, alternatively, in service treatment for sinus bradycardia.
The AMC must also take this opportunity to obtain recent VA outpatient treatment records from February 2013 to the present.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issue on appeal, to include the evidence necessary to substantiate a claim seeking entitlement to service connection for heart disease directly due to service or, alternatively, presumptively associated with in-service Agent Orange herbicide exposure.  Attempts should be made to obtain any records identified and, regardless of the Veteran's response, the RO/AMC should also obtain VA outpatient treatment records from the VAMC in Fayetteville, Arkansas and associated outpatient clinics from February 2013 to the present.  All efforts to obtain VA records should be fully documented.  

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an appropriate VA examination to determine whether the Veteran currently has ischemic heart disease or any other cardiovascular disorder.  The claims folder must be reviewed by the examiner and the examiner is directed to consider and reconcile the Veteran's in-service treatment for sinus bradycardia, presumed in-service exposure to Agent Orange herbicides, and the ambiguous post-service medical history of treatment for an abdominal aneurysm, a June 2011 stress test revealing a small, mild apical ischemia, 2012 and 2013 VA outpatient treatment records noting a pertinent medical history of coronary artery disease, status post stent placement, and 2011 and 2012 VA examinations where the examiners declined diagnosing the Veteran with ischemic heart disease or coronary artery disease.  

After a thorough examination and all diagnostic tests are completed, the examiner is asked to reconcile whether the Veteran currently has ischemic heart disease or coronary artery disease.  In rendering the opinion, the examiner must address and reconcile the conflicting medical evidence of record.

If the Veteran does not have a diagnosis of ischemic heart disease or coronary artery disease, the examiner is asked to itemize any and all other cardiovascular disorder(s) found.  As to each diagnosis rendered, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed heart disability began in service, was caused by service, or is otherwise related to service including in light of in-service treatment/findings of sinus bradycardia.

The examiner must provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Thereafter, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



